FILED
                                                                        United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                     TENTH CIRCUIT                             April 13, 2017

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                           No. 16-7078
                                                   (D.C. No. 6: 91-CR-00051-FHS-2)
RICHARD SCOTT MCINTOSH,                                      (E.D. Okla.)

             Defendant – Appellant.




                             ORDER AND JUDGMENT*



Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.



      In 1991, Richard Scott McIntosh robbed the same Oklahoma bank twice. He was


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
        This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
convicted first in federal court and then in Oklahoma State Court. The federal judge

sentenced him to 34 years in prison, the state court judge to life imprisonment plus 15

years. He is currently serving his federal sentence. In March 2016, he filed a motion for

writ of coram nobis arguing the district court lacked personal jurisdiction due to errors in

the use of a writ of habeas corpus ad prosequendum to obtain custody of him from the

State of Oklahoma. The district judge denied the motion. He appeals from that denial.

       His motion fails for a host of reasons. The first is the easiest; because he is

currently in custody on the federal convictions, coram nobis relief is unavailable. United

States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002) (“[A] prisoner may not challenge a

sentence or conviction for which he is currently in custody through a writ of coram

nobis.”).

       Next, a petitioner is not entitled to coram nobis relief “unless relief under 28

U.S.C. § 2255 was unavailable or would have been inadequate.” United States v. Payne,

644 F.3d 1111, 1112 (10th Cir. 2011). Section 2255 was not only available, but also

relied upon. McIntosh filed such a motion. See United States v. McIntosh, No. 98-7048,

1999 WL46719 (10th Cir. Feb. 3, 1999) (unpublished) (denying a certificate of

appealability to appeal from denial of § 2255 motion). He lost, but failing to prevail on

the motion does not render § 2255 inadequate. Cf. Prost v. Anderson, 636 F.3d 578, 585

(10th Cir. 2011) (“[A] petitioner’s failure to obtain relief under § 2255 does not establish

that the remedy so provided is either inadequate or ineffective.”) (quotation marks

omitted). And there is more. He filed a second § 2255 motion disguised as a Fed. R.


                                                -2-
Civ. P. 60(b)(4) motion. The second § 2255 motion raised the same jurisdictional issue

he now presents in his motion for coram nobis relief. We denied authorization to file a

second or successive motion. 28 U.S.C. § 2255(h). Like a failure to prevail, a failure to

obtain authorization does not make the § 2255 remedy inadequate or ineffective. See

Sines v. Wilner, 609 F.3d 1070, 1073 (10th Cir. 2010) (“[T]he remedy under § 2255 is

not inadequate or ineffective merely because the statute greatly restricts second or

successive motions.”); Thornbrugh v. United States, 424 F. App’x 756, 759 (10th Cir.

2011) (unpublished) (“The fact that [Thornburgh] must surmount procedural hurdles to

bring a successive § 2255 petition does not make the § 2255 remedy, itself, inadequate or

ineffective.”).

       Finally, the facts underlying his jurisdictional claim occurred and were known to

him over twenty-five years ago. He has not shown diligence in bringing his claim.

Embrey v. United States, 240 F. App’x 791, 794 (10th Cir. 2007) (unpublished)

(diligence in bringing the claim is a prerequisite to granting coram nobis relief). He

could and should have raised his jurisdictional claim on direct appeal or in his initial

§ 2255 motion. He did not. Id. (writ of coram nobis may not “be employed to litigate

issues that were or could have been raised on direct appeal or in other, collateral

litigation”).

       AFFIRMED. Inexplicably, the district judge permitted McIntosh to proceed on

appeal without prepayment of fees. We need not revisit that matter because only

prepayment is excused, not the fees themselves. See 28 U.S.C. § 1915(a). McIntosh is


                                                -3-
required to pay all filing ($5.00) and docketing ($500.00) fees to the Clerk of the District

Court.



                                          Entered by the Court:



                                          Terrence L. O’Brien
                                          United States Circuit Judge




                                               -4-